Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This notice of allowance is responsive to Applicants’ Preliminary Amendment filed on 11/03/2020.  Applicant amended claims 1-6, 11-12 and 14-25, and cancelled claims 7-10 and 13. Claims 1-6, 11-12 and 14-25 are presented for examination and based on current examiner’s amendment claims 1-6, 11-12 and 14-25 are cancelled and new claims 26-41, renumbered as 1-16 are allowed for the reasons indicated herein below.  


Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 11/03/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.  


Priority
3.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 


Examiner’s Amendment

4.	 An Examiner's amendment to the record appears below.  Should the changes and/or additions by 
unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such amendment, it must be submitted no later than the payment of the issue fee.



The application has been amended as follows:

Abstract:
          Replace previous abstract with the following abstract:

Existing modular multi-level converters can be bulky because their submodule capacitors are comparatively large.  To address this shortcoming in the state of the art, the present disclosure provides electronic power circuits and their use in power converters and in modular multi-level converters.  The disclosed power circuits include connection terminals connected to electrically controllable bidirectional two-quadrant switches and to capacitors, as well as inductors that are magnetically coupled and operate to equalize voltages of the capacitors.
	
Claims: 
Replace previous claims with the following claims:

1-25.	(Canceled)
26.	(New) A power circuit arranged to receive a DC electric input signal at a first connection terminal and a second connection terminal, and to output an AC electric output signal at a third connection terminal and a fourth connection terminal, the power circuit comprising:
the first connection terminal being connected to a first electrically controllable bidirectional two-quadrant switch;
the second connection terminal being connected to a second electrically controllable bidirectional two-quadrant switch;

the fourth connection terminal being connected to a fourth electrically controllable bidirectional two-quadrant switch,
the first, second, third and fourth electrically controllable bidirectional two-quadrant switches being connected to a first node such that the first, second, third and fourth electrically controllable bidirectional two-quadrant switches are connected between the first node and the respective first, second, third, and fourth connection terminals,
wherein the first node is directly connected between the first and second electrically controllable bidirectional two-quadrant switches and directly connected between the third and fourth electrically controllable bidirectional two-quadrant switches;
a first inductor directly connected between the first connection terminal and the third connection terminal;
a second inductor directly connected between the second connection terminal and the fourth connection terminal;
a first capacitor directly connected between the first connection terminal and the second connection terminal; and
a second capacitor directly connected between the third connection terminal and the fourth connection terminal,  
wherein one of the first connection terminal and the second connection terminal is connected to one of the third connection terminal and the fourth connection terminal through at least two of the first, second, third and fourth electrically controllable bidirectional two-quadrant switches, and
wherein the first inductor and the second inductor are magnetically coupled with each other and operate to equalize a voltage of the first capacitor with a voltage of the second capacitor.
27.	(New) The power circuit of claim 26, wherein at least one of the first, second, third and fourth electrically controllable bidirectional two-quadrant switches comprise IGBT or MOSFET transistors with diode function enabling bi-directional current flow.
28.	(New) A power converter circuit, the power converter circuit comprising the power circuit of claim 26.
29.	(New) A power converter circuit, the power converter circuit comprising two or more power circuits of the power circuit of claim 26, wherein the two or more power circuits are connected in parallel.
30.	(New) A power converter, the power converter comprising two or more power converter circuits of the power converter circuit of claim 28, wherein the two or more power converter circuits are connected in series.
31.	(New) The power converter of claim 30, wherein the two or more power converter circuits are configured such that each power converter circuit has approximately the same power when the power converter is in use.
32.	(New) The power converter of claim 30, wherein the two or more power converter circuits are connected in series.
33.	(New) The power converter of claim 30, wherein the power converter is arranged to receive a DC input voltage of 1 V – 1.5 kV.
34. 	(New) The power converter of claim 30, wherein the power converter is arranged to output an AC voltage of 100 V - 100 kV.
35. 	(New) The power converter of claim 30, wherein the power converter is arranged to convert electric power of 1 - 100 W.  
36. 	(New) The power converter of claim 30, wherein the power converter is arranged to convert electric power of 100 W - 1 kW.
37. 	(New) The power converter of claim 30, wherein the power converter is arranged to convert electric power of 1 kW – 100 kW.    
38. 	(New) The power converter of claim 30, wherein the power converter is arranged to convert electric power of 100 kW – 1 MW.
39. 	(New) The power converter of claim 30, wherein the power converter is arranged to convert electric power of 1 MW – 10 MW.
40. 	(New) The power converter of claim 30, wherein the power converter is arranged to convert electric power above 10 MW.
41.	(New) A modular multi-level converter comprising the power converter of claim 30 and further comprising a control circuit to control the first, second, third and fourth electrically controllable bidirectional two-quadrant switches.


Reasons for allowance
5.	Claims 26-41, renumbered as 1-16 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: 

Claims 26-41, renumbered as 1-16; none of the prior art, listed in the attached PTO-892 form, alone or in combination discloses “A power circuit arranged to receive a DC electric input signal at a first connection terminal and a second connection terminal, and to output an AC electric output signal at a third connection terminal and a fourth connection terminal, the power circuit comprising: the first connection terminal being connected to a first electrically controllable bidirectional two-quadrant switch; the second connection terminal being connected to a second electrically controllable bidirectional two-quadrant switch; the third connection terminal being connected to a third electrically controllable bidirectional two-quadrant switch; the fourth connection terminal being connected to a fourth electrically controllable bidirectional two-quadrant switch, the first, second, third and fourth electrically controllable bidirectional two-quadrant switches being connected to a first node such that the first, second, third and fourth electrically controllable bidirectional two-quadrant switches are connected between the first node and the respective first, second, third, and fourth connection terminals, wherein the first node is directly connected between the first and second electrically controllable bidirectional two-quadrant switches and directly connected between the third and fourth electrically controllable bidirectional two-quadrant switches; a first inductor directly connected between the first connection terminal and the third connection terminal; a second inductor directly connected between the second connection terminal and the fourth connection terminal; a first capacitor directly connected between the first connection terminal and the second connection terminal; and a second capacitor directly connected between the third connection terminal and the fourth connection terminal, wherein one of the first connection terminal and the second connection terminal is connected to one of the third connection terminal and the fourth connection terminal through at least two of the first, second, third and fourth electrically controllable bidirectional two-quadrant switches, and wherein the first inductor and the second inductor are magnetically coupled with each other and operate to equalize a voltage of the first capacitor with a voltage of the second capacitor”. As recited in claims 26-41, renumbered as 1-16.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
6. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUSEF A AHMED whose telephone number is (571)272-6057.  The examiner can normally be reached on Monday-Friday 11AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V. Tran can be reached on 571-270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YUSEF A AHMED/Primary Examiner, Art Unit 2839